Title: To John Adams from United States House of Representatives, 12 April 1790
From: United States House of Representatives
To: Adams, John


				
					Mr. President:
					April 12, 1790
				
				 The House of Representatives do adhere to their disagreement to the amendment proposed by the Senate to the bill, entitled “An act to provide for the remission or mitigation of fines, forfeitures, and penalties, in certain cases;”They do concur in the bill, entitled “An act for the punishment of certain crimes against the United States,” with sundry amendments, to which they request the concurrence of the Senate;They also concur with the Senate in their amendments to the bill, entitled “An act further to suspend part of an act, entitled ‘An act to regulate the collection of the duties imposed by law on the tonnage of ships or vessels, and on goods, wares, and merchandises, imported into the United States;”I am directed to inform the Senate, that the President of the United States did, on the 10th of April, approve of, and affix his signature to, “An act to promote the progress of useful arts.”
				
					
				
				
			